    Uhuru Baraka Rowe #1131545
    Greensville Correctional Center                     RICHMOND VA 230
    901 Corrections Way
    Jarratt, Virginia 23870                           22 AUG;2m9PW3.l.




    LEGAL MAIL
                                            Clerk's Office
                                It^eJi. ^t^^s District Court
                         U.S MAR^I           r-. „           of Virginia
                                             01 East Broad Street, Suite 3000
                                              chmpnd, Virginia 23219-3528
                              I Ho
                                  ^cijiri 3—352G33
L
                                                                                                   J
                                                                                Case 3:19-cv-00418-REP-RCY Document 5-2 Filed 08/23/19 Page 1 of 2 PageID# 35
Case 3:19-cv-00418-REP-RCY Document 5-2 Filed 08/23/19 Page 2 of 2 PageID# 36




              4ii ,-^ 'vr




                              k<
               k




               ■   -v
               '? ■■ ■ V
             ; ^ •jif:;'! y
              »         JL'
                    11-
                   * ' »»•
             " .. 'A"»,
             ■yv^yt^T



                                               J
